 

Exhibit 10-U

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (the "Agreement") is made and
entered into as of the 4th day of December, 2012, by and between SHOE CARNIVAL,
INC., an Indiana corporation with its principal offices located at 7500 East
Columbia Street, Evansville, Indiana (the "Company"), and CARL N. SCIBETTA, an
individual residing at 4252 Birkshire Heights, Fort Mill, South Carolina (the
"Employee").

 

RECITALS

 

WHEREAS, the Company is one of the leading retailers of family shoes in the
United States; and

 

WHEREAS, the Company desires to retain the services of the Employee upon the
terms and conditions set forth herein; and

 

WHEREAS, the Employee desires to be so employed by the Company, to be eligible
for opportunities of advancement, potential compensation increases and the
potential payments provided for herein; and

 

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth the terms and conditions of the employment relationship between the
Company and the Employee; and

 

WHEREAS, in connection with its business, the Company has expended a substantial
amount of time, money, and effort to develop and maintain its confidential,
proprietary and trade secret information, and that this information, if misused
or disclosed, could be very harmful to Company’s business and its competitive
position in the marketplace.

 

AGREEMENT

 

1.          Term of Employment. The Company hereby agrees to employ Employee and
Employee hereby agrees to be employed by the Company, in accordance with the
terms and conditions herein, for a period commencing on the effective date of
this Agreement up to and through January 31, 2014, subject, however, to earlier
termination as expressly provided in this Agreement (such term, including any
extension thereof, shall herein be referred to as the "Term"). This Agreement
shall be renewed automatically for successive terms of one (1) year each unless
either party provides written notice of non-renewal to the other party not more
than ninety (90) days and not less than thirty (30) days before the end of the
then current Term.

 

 

 

 

2.          Scope of Duties. The Employee shall serve in the position of
Executive Vice President, General Merchandise Manager. During the Term, the
Employee agrees to perform such other services for the Company as may be
directed by any superior officer of the Company, and to assume such other title,
duties, and/or responsibilities as the Board of Directors may determine. The
Employee shall be supportive of the Company's business and its best interests
and shall not, directly or indirectly, take any action which could reasonably be
expected to have an adverse effect upon the business or best interests of the
Company. The Employee covenants that he will at all times honestly and fairly
conduct his duties, and will at all times maintain the highest of professional
standards in representing the interests of the Company. The Employee will comply
with Company policies, decisions, and instructions, which may be changed by the
Company over time. Employee shall perform all duties incident to his position,
as well as any other duties as may from time to time be assigned by the
President of the Company or his designee, and agrees to abide by all By-laws,
policies, practices, procedures or rules of the Company.

 

3.          Compensation of Employee. For all services rendered by the Employee
under this Agreement, the Company shall compensate the Employee as follows:

 

3.1           Base Salary. The base salary payable to the Employee under this
Agreement shall be that amount of base salary payable as of the effective date
of this Agreement ("Base Salary"), payable in accordance with the Company's
usual payroll procedures, and subject to all taxes, withholdings and deductions
as required by law and as the Employee may authorize. The Company will review
the Base Salary on a periodic basis, approximately annually, during the Term to
determine, in the discretion of the Company, whether the Base Salary should be
adjusted, and if so, the amount of such adjustment and the time at which such
adjustment should take effect.

 

3.2           Incentive Bonus. The Employee is entitled to participate in the
Company’s 2006 Executive Incentive Compensation Plan, as amended, in accordance
with the terms contained therein, and in any successor plan adopted by the
Company from time to time. However, Employee agrees that the failure of the
Company to award any such bonus and/or other incentive compensation shall not
give rise to any claim against the Company.

 

4.          Additional Compensation, Benefits, and Obligations. During the Term,
and so long as the Employee serves in the position of Executive Vice President,
Employee is entitled to participate in any and all employee welfare and health
benefit plans (including, but not limited to, life insurance, health and
medical, dental and disability plans, and executive supplemental medical
coverage) and other employee benefit plans, including but not limited to,
qualified pension plans, stock purchase plans, and nonqualified deferred
compensation plans, established by the Company from time to time for the benefit
of executives at his level and position; provided, however, the Employee's
participation in such plans is subject to the eligibility requirements and other
terms of such plans. The Company may change, amend or discontinue any of its
employee welfare and health benefit plans at any time during the Term, and
nothing in this Agreement shall obligate the Company to institute, maintain or
refrain from changing, amending or discontinuing any such plans or programs.

 

5.          Termination of Employment. Employee’s employment may be terminated
as follows:

 

-2-

 

 

5.1           For Cause. The Company may terminate Employee’s employment at any
time effective immediately for "Cause." As used in this Agreement, the term
"Cause" means the occurrence of any one or more of the following events:
(i) Employee's conviction for a felony or other crime involving moral turpitude;
(ii) Employee's engaging in illegal conduct or gross misconduct which is
injurious to the Company; (iii) Employee's engaging in any fraudulent or
dishonest conduct in his dealings with, or on behalf of, the Company;
(iv) Employee's failure or refusal to follow the lawful and reasonable
instructions of the Company's Chief Executive Officer, President, or other
executive officer to whom Employee reports, if such failure or refusal continues
for a period of ten (10) days after the Company delivers to Employee a written
notice stating the instructions which Employee has failed or refused to follow;
(v) Employee's material breach of any of his obligations under this Agreement;
(vi) Employee's material breach of the Company's policies; (vii) Employee's use
of alcohol or drugs which interferes with the performance of his duties for the
Company or which compromises the integrity or reputation of the Company; or
(viii) Employee's engaging in any conduct tending to bring the Company into
public disgrace or disrepute.

 

5.2           Unilateral – The Company. The Company may terminate Employee’s
employment at any time without Cause.

 

5.3           Unilateral - Employee. Employee may terminate his employment at
any time with the Company by providing the Company with thirty (30) days'
advance written notice of such termination. At the sole option of the Company,
such termination will be considered effective on the date such notice is given.

 

5.4           For Good Reason - Employee. At any time during the Term, Employee
may terminate this Agreement for Good Reason if all of the following conditions
are satisfied: (a) Employee gives the Company a written notice of termination,
which describes in reasonable detail the condition claimed to constitute Good
Reason, within thirty (30) calendar days of the initial existence of the
condition claimed to constitute Good Reason; (b) the Company does not remedy the
condition within thirty (30) calendar days of the Company’s receipt of
Employee’s written notice of termination (the “Good Reason Cure Period”); and
(c) Employee gives the Company a second written notice of termination within
thirty (30) calendar days following the expiration of the Good Reason Cure
Period. For purposes of this Agreement, for “Good Reason" means the occurrence,
without Employee’s written consent, of a material reduction by the Company in
Employee’s Base Salary. Termination of this Agreement without Cause or for Good
Reason shall not be deemed to be a voluntary termination by Employee for
purposes of any stock option or equity incentive plans of the Company.

 

-3-

 

 

5.5           Disability or Death. If Employee suffers a "Disability," the
Company shall have the right to terminate Employee's employment by delivering to
Employee a written notice of the Company's intent to terminate for Disability,
specifying in such notice a termination date not less than ten (10) calendar
days after the giving of the notice (the "Disability Notice Period"). The
Employee's employment shall terminate at the close of business on the last day
of the Disability Notice Period. For purpose of this Agreement, the term
"Disability" shall mean either (a) when Employee is deemed disabled in
accordance with the long-term disability insurance policy or plan of the Company
in effect at the time of the illness or injury causing the Disability, or
(b) the inability of Employee, because of injury, illness, disease or bodily or
mental infirmity, to perform the essential functions of his job (with reasonable
accommodation) for more than one hundred twenty (120) consecutive days. The
existence of a Disability shall be determined by the Company. If the Employee
should die during the Term, this Agreement shall terminate as of the date of
Employee's death.

 

5.6           Compensation Upon Termination. In the event of termination of
Employee’s employment as set forth herein, and subject to any lawful right of
offset the Company may have against any such benefits, compensation, or
severance amounts owed to Employee, whether the result of promissory notes,
loans, or other financial arrangements the Company may have entered into with or
on the Employee’s behalf, and which are or would become due and payable on or
after the termination date, to include the principal and interest pursuant to
such arrangements (which right of offset cannot be inconsistent with the
standards for nonqualified deferred compensation plans under Code Section 409A,
to the extent applicable), the Parties agree that the following terms shall be
the exclusive severance arrangements:

 

5.6.1         In the event of termination of Employee's employment by the
Company for Cause pursuant to Section 5.1 or unilateral termination by the
Employee pursuant to Section 5.3, the Company's obligation to pay and provide
Employee compensation and benefits under this Agreement shall immediately
terminate, except: (a) Employee shall be entitled to receive that portion of his
then Base Salary which shall have been earned through the termination date; and
(b) the Company shall pay or provide Employee such other payments and benefits,
if any, which had accrued hereunder before the termination date. Other than the
foregoing, the Company shall have no further obligations to Employee under this
Agreement.

 

-4-

 

 

5.6.2           In the event the Company terminates Employee's employment
without Cause pursuant to Section 5.2 or Employee terminates for Good Reason
pursuant to Section 5.4 within thirty (30) calendar days of the expiration of
the Good Reason Cure Period , at any time other than the two (2) year period
immediately following a "Change in Control," the Company's obligation to pay and
provide Employee compensation and benefits under this Agreement shall
immediately terminate, except: (a) Employee shall be entitled to receive that
portion of his then Base Salary which shall have been earned through the
termination date; (b) the Company shall pay to Employee, within thirty (30)
calendar days following the date of termination, a lump sum amount equal to
fifty-five percent (55%) of the product of (i) times (ii), where (i) is his
annual Base Salary for the fiscal year in which the termination occurs, and (ii)
is a fraction, the numerator of which is the number of days elapsed in such
fiscal year through the date of termination and the denominator of which is 365;
(c) the Company shall pay or provide Employee such other payments and benefits,
if any, which had accrued hereunder before the termination date; (d) the Company
shall pay to Employee, within thirty (30) calendar days following the
termination date, a lump sum payment in an amount equal to one hundred fifty
percent (150%) of Employee's Base Salary for the fiscal year in which the
termination occurs; (e) the Company shall pay Employee, within thirty (30)
calendar days following the termination date, a lump sum payment in an amount
equal to eighteen (18) times the monthly “COBRA Premium Rate” (which is the
monthly amount charged, as of the termination date, for COBRA continuation
coverage under the Company's group medical and dental plans for the coverage
options and coverage levels applicable to Employee and his covered dependents
immediately prior to the termination date); (f) with respect to Company stock
options granted after the date of this Agreement, Employee would immediately
vest in any option that would have vested within twelve (12) months of
Employee’s termination date had Employee not been terminated, and such option
may be exercised pursuant to the provisions of the then current Company Stock
Option and Incentive Plan (“Stock Option Plan”) as if the option were vested at
the date of termination; and (g) all shares of restricted stock granted to the
Employee after the date of this Agreement, which are not intended to qualify as
“performance based compensation” under Section 162(m) of the Code shall contain
provisions which shall provide for immediate vesting upon Termination without
Cause or for Good Reason. Payment of the severance compensation described in
subpart (d) and (e) of this Section 5.6.2 is subject to the requirements of
Sections 5.8 and 5.9. Other than the foregoing, the Company shall have no
further obligations to Employee under this Agreement.

 

5.6.3           In the event Employee's employment is terminated as a result of
Employee's Death or Disability pursuant to Section 5.5, the Company's obligation
to pay and provide the Employee compensation and benefits under this Agreement
shall immediately terminate except: (a) Employee shall be entitled to receive
that portion of his then Base Salary which shall have been earned through the
termination date; and (b) the Company shall pay or provide Employee such other
payments and benefits, if any, which had accrued hereunder before the
termination date. Other than the foregoing, the Company shall have no further
obligations to Employee under this Agreement

 

-5-

 

 

5.6.4           In the event of a "Qualifying Termination" within two (2) years
immediately following a "Change In Control," then, in lieu of all other benefits
under this Agreement, the Company's obligation to pay and provide Employee
compensation and benefits under this Agreement shall immediately terminate,
except: (a) Employee shall be entitled to receive that portion of his then Base
Salary which shall have been earned through the termination date; (b) the
Company shall pay or provide Employee such other payments and benefits, if any,
which had accrued hereunder before the termination date; (c) the Company shall
pay to Employee in a lump sum not later than thirty (30) calendar days after the
termination date an amount equal to two times one hundred fifty-five percent
(155%) of his annual Base Salary for the fiscal year in which the termination
occurs; (d) the Company shall pay Employee, in a lump sum not later than thirty
(30) calendar days after the termination date, an amount equal to eighteen (18)
times the COBRA Premium Rate; (e) the Company shall provide Employee with
reasonable and appropriate out-placement services, as determined and coordinated
by the Company, by paying a fee, not to exceed Two Thousand Five Hundred Dollars
($2,500.00), to an outplacement services provider selected by the Company,
provided that such services shall not extend past the end of the second taxable
year following the taxable year in which the Qualifying Termination occurs; and
(f) Employee shall be allowed to exercise available stock options in accordance
with the Stock Option Plan as if he were terminated without cause pursuant to
the Stock Option Plan. Payment or provision of the severance compensation or
benefits described in subparts (c), (d) and (e) of this Section 5.6.4 is subject
to the requirements of Sections 5.8 and 5.9. Other than the foregoing, the
Company shall have no further obligations to Employee under this Agreement.

 

For purposes of this Agreement, a "Qualifying Termination" shall mean either
(i) a unilateral termination of Employee by the Company without Cause pursuant
to Section 5.2 or (ii) a termination by Employee for Good Reason pursuant to
Section 5.4 within thirty (30) calendar days of the expiration of the Good
Reason Cure Period.

 

For purposes of this Agreement, "Change In Control" of the Company shall mean
and shall be deemed to have occurred as of the first day any one or more of the
following conditions shall have been satisfied:

 

(A)         The acquisition, within a 12-month period ending on the date of the
most recent acquisition, by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act as in effect from time
to time) of thirty percent (30%) or more of either (i) the then outstanding
shares of common stock of the Company or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; provided, however, that the following acquisitions
shall not constitute an acquisition of control: (a) any acquisition directly
from the Company (excluding an acquisition by virtue of the exercise of a
conversion privilege), (b) any acquisition by the Company, (c) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, (d) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of subsection (C) of this Section 5.6.4 are
satisfied, (e) any acquisition by any Person who, immediately before the
commencement of the 12-month period, already held beneficial ownership of thirty
percent (30%) or more of the outstanding voting securities of the Company
("Affiliated Person") or (f) upon the death of any shareholder who, on the date
of this Agreement, is the beneficial owner of 10% or more of the outstanding
voting securities of the Company, any acquisition triggered by the death of such
shareholder by operation of law, by any testamentary bequest or by the terms of
any trust or other contractual arrangement established by such shareholder; or

 

-6-

 

 

(B)         Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors of the Company (the
"Board"); provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

 

(C)         Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (i) more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the outstanding Company common stock and
outstanding Company voting securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the outstanding Company stock and outstanding Company voting securities, as the
case may be, (ii) no Person (excluding the Company, any employee benefit plan or
related trust of the Company or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, thirty percent (30%) or more of the outstanding Company common stock
or outstanding voting securities, as the case may be) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

 

-7-

 

 

(D)         Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation with respect to which following such sale or other disposition
(a) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (b) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation, any Affiliated Person and any Person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, thirty percent (30%) or more of the outstanding Company common stock
or outstanding Company voting securities, as the case may be) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (c) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company.

 

Notwithstanding any other provision of this Section 5.6.4 to the contrary, an
occurrence shall not constitute a Change in Control if it does not constitute a
change in the ownership or effective control of, or in the ownership of a
substantial portion of the assets of, the Company, within the meaning of Code
Section 409A(a)(2)(A)(v) and its interpretive regulations.

 

5.7           Payroll Withholdings. The Company may withhold from any
compensation or benefits payable under this Agreement all federal, state, city,
or other taxes or deductions as may be required pursuant to any law or
governmental regulation or ruling.

 

-8-

 

 

5.8           Compliance With Post-Employment Restrictions. If Employee
breaches, or threatens to breach any of the covenants or provisions set forth in
Sections 6 and 7 of this Agreement, then in such event the Company shall have
the right immediately and permanently to discontinue payment and provision of
any of the severance compensation and benefits payable under this Agreement. The
Employee and Company acknowledge and agree that such remedy is in addition to,
and not in lieu of, any and all other legal and/or equitable remedies that may
be available to the Company in connection with the Employee's breach or
threatened breach of any of the covenants or provisions of this Agreement.

 

5.9           Release Agreement. As a condition of receiving the severance
benefits described in Sections 5.6.2(c), 5.6.2(d), 5.6.4(c), 5.6.4(d), or
5.6.4(e), Employee will be required to sign a standard release agreement
acceptable to the Company in which he releases and waives all claims which he
may have against the Company or any affiliate, employee, shareholder, officer,
director, agent or representative of the Company (except for his rights under
this Agreement or any other vested rights Employee may have under any insurance,
pension, employee stock ownership or stock option plans sponsored or made
available by the Company). The Company will provide such release agreement to
Employee at the termination of Employee's employment with the Company. As part
of the release agreement, Employee will be required (a) to agree to cooperate
with the Company with respect to any business matters about which he has
knowledge, including any litigation or threatened litigation, (b) agree not to
cooperate with any claimants against the Company unless required by law to do
so, (c) agree not to make any negative or derogatory comments about the Company
or its executives and (d) affirm his post-termination obligations under this
Agreement, including without limitation the obligations set forth in Sections 6
and 7.

 

5.10         Delay of Separation Payments to Specified Employee. Notwithstanding
any other provisions of this Agreement, if any amount payable to Employee under
this Agreement on account of Employee’s separation from service with the Company
constitutes deferred compensation within the meaning of Code Section 409A, and
Employee is a specified employee, within the meaning of Code Section
409A(a)(2)(B)(i), on the date of his separation from service, payment of the
amount shall be delayed until the first business day that is at least six (6)
months after the date on which Employee’s separation from service occurred.

 

6.            Non-competition.

 

6.1           General. Employee acknowledges that his position with the Company
is special, unique and intellectual in character and his position in the Company
places him in a position of confidence and trust with employees and customers of
the Company. Employee further acknowledges, recognizes, and represents receipt
of sufficient consideration for these restraints in the form of the Base Salary
and other valuable consideration contained herein. The restrictions and
obligations contained in this Section 6 shall survive the Term of this
Agreement. Notwithstanding the above, if the Company terminates, or elects not
to renew this Agreement, and subsequently terminates Employee’s employment
without the payment of severance payments equivalent to 100% of Employee’s Base
Salary in effect at the time of termination, which shall be payable in lump sum,
the Employee will not be subject to the restrictions and obligations of this
Section 6.

 

-9-

 

 

6.2           Non-competition. Employee agrees that during his employment with
the Company and for a period of one (1) year immediately after the termination
of Employee’s employment with the Company (if but only if this Agreement was in
effect at the time of such termination), thereafter Employee shall not:

 

6.2.1         Either alone or in concert with others, whether as director,
officer, consultant, principal, employee, agent or otherwise, engage in or
contribute Employee’s knowledge and abilities to any business or entity in
competition with the Company (“Competing Business”);

 

6.2.2         Be employed by, work for, consult with, or act in any other
capacity for, any person or entity that is engaged in any Competing Business if
in such employment, work or capacity Employee likely would, because of the
nature of his position with, or work for, the competitor and his knowledge of
the Company's Confidential Information, inevitably use and/or disclose any of
the Company's Confidential Information in his work for or with such competitor;

 

6.2.3         Solicit, recruit, hire, employ or attempt to hire or employ any
person who is then or within the proceeding one (1) year period was, an employee
of the Company, or otherwise urge, induce or seek to induce any person to
terminate his/her employment with the Company;

 

6.2.4         Solicit, urge, induce or seek to induce any of the Company's
independent contractors, subcontractors, vendors, suppliers, customers or
consultants to terminate their relationship with, or representation of, the
Company or to cancel, withdraw, reduce, limit or in any manner modify any such
person's or entity's business with or representation of, the Company for
whatever purpose or reason;

 

6.2.5         Take any action intended to harm the Company or its reputation,
which the Company reasonably concludes could lead to unwanted or unfavorable
publicity to the Company;

 

6.2.6         The restrictive time periods set forth in this Section 6.2 shall
not expire during any period in which Employee is in violation of any of the
restrictive covenants set forth in this Section 6.2, and all restrictions shall
automatically be extended by the period Employee was in violation of any such
restrictions;

 

-10-

 

 

6.2.7           The restrictive covenants contained in this Section 6.2 prohibit
Employee from engaging in certain activities directly or indirectly, whether on
his own behalf or on behalf of any other person or entity.

 

6.2.8           The covenants and restrictions in this Section 6.2 are separate
and divisible, and to the extent any covenant, provision or portion of Section
6.2 is determined to be unenforceable or invalid for any reason, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. Should any particular covenant, restriction,
provision or portion of Section 6.2 be held unreasonable or unenforceable for
any reason, including, without limitation, the time period, geographical area,
and/or scope of activity covered by any restrictive covenant, provision or
clause, such covenant, provision or clause shall automatically be deemed
reformed such that the contested covenant, provision or portion will have the
closest effect permitted by applicable law to the original form and shall be
given effect and enforced as so reformed to the extent reasonable and
enforceable under applicable law.

 

6.3              Definition of “Competing Business”: The term “Competing
Business” shall mean:

 

6.3.1           The retail footwear business of Collective Brands, Inc.; Brown
Shoe Company, Inc.; Designer Shoe Warehouse; Rack Room (dba); Kohls Corporation;
Shoe Station (dba); Shoe City (dba); Shoe Pavilion, Inc., Shoe Department;
Finish Line, Inc.; Foot Locker, Inc.; Dick’s Sporting Goods, Inc.; The Sports
Authority, Inc.; Off Broadway Shoe Warehouse; and their subsidiaries, and any
other company which sells footwear at retail to consumers within 25 miles of any
Company store at price points competitive, or likely to be competitive, with the
Company, where the footwear sales of such other company constitute at least
fifteen percent (15%) of such company's annual revenues.

 

6.3.2           Ownership of an investment of less than 5% of any class of
equity or debt security of a publicly-held Competing Business shall not
constitute ownership or participation in violation of the above.

 

6.4              Acknowledgment Regarding Restrictions. Employee acknowledges
and agrees that he understands the restrictions in Section 6, and that they are
reasonable and enforceable, in view of, among other things, the Employee’s
position within the Company, the highly competitive nature of the Company's
business, and the confidential nature of the information the Employee has been
provided. Employee further agrees that the Company would not have adequate
protection if Employee were permitted to work for its competitors in violation
of the terms of this Agreement since the Company would be unable to verify
whether its Confidential Information was being disclosed and/ or misused, and
whether Employee was involved in diverting the Company’s customers and/or its
customer goodwill.

 

-11-

 

 

6.5           Disclosures Concerning New Employment. Employee agrees that he (a)
will immediately, within ten (10) days, notify the Company in writing of his
employment, engagement or other affiliation with any other business or entity
during the two (2) years immediately following the termination of Employee's
employment with the Company and (b) will provide a copy of Section 6 and 7 of
this Agreement to any prospective employer before accepting employment or other
work engagement with any such employer.

 

7.            Confidential or Proprietary Information

 

7.1           Confidentiality. As used in this Agreement, the term "Confidential
Information" means any and all of the Company's trade secrets, confidential and
proprietary information and all other information and data of the Company that
is not generally known to third persons who could derive economic value from its
use or disclosure, including, without limitation, the Company's profile of
prospective or current vendors or customers, business methods and structure,
details of the Company's contracts and business matters, employee compensation,
personnel information, marketing strategies and plans, business plans, pricing
information and strategies, costs information, and financial data, whether or
not reduced to writing or other tangible medium of expression, including work
product created by Employee in rendering services to the Company. During his
employment with the Company and thereafter, Employee will not use or disclose to
others any of the Confidential Information except as authorized in writing by
the Company or in the performance of work assigned Employee by the Company.
Employee also will abide by the Company's policies protecting the Confidential
Information. Employee's confidentiality obligations shall continue as long as
the Confidential Information remains confidential, and shall not apply to
information which becomes generally known to the public through no fault or
action of Employee. Employee agrees that the Company owns the Confidential
Information and Employee has no rights, title or interest in any of the
Confidential Information. At the Company's request or upon termination of
Employee's employment with the Company for any reason, Employee will immediately
deliver to the Company all materials (including all copies and electronically
stored data) containing any Confidential Information in Employee's possession,
custody or control.

 

7.2           Trade Secrets-Developments. All improvements, developments,
concepts, and ideas ("Developments") relating to the Company's business, or
capable of beneficial use by the Company, including, but not limited to,
marketing, confidential and trade secret information, techniques, discoveries,
slogans, designs, artwork, and writings, which the Employee has made or will
make during his employment with the Company are the sole and exclusive property
of the Company without charge to the Company other than the Employee's
compensation.

 

-12-

 

 

7.3           Acknowledgement. Employee agrees that the restrictions set forth
in Sections 7.1 and 7.2 are reasonable and necessary to protect the trade
secrets, confidential information, intellectual property rights and goodwill of
the Company. The restrictions and obligations contained in this Section 7 shall
survive the term of this Agreement.

 

8.          Remedies. In the event of a breach or threatened breach by the
Employee of any of the above provisions, the Company shall be entitled to an
injunction restraining Employee from such breach, in addition to all other
remedies which the Company shall be entitled to pursue. The Company also shall
be entitled to recover from Employee all litigation costs and attorneys' fees
incurred by the Company in any action or proceeding relating to this Agreement
in which the Company prevails, including, but not limited to, any action or
proceeding in which the Company seeks enforcement of this Agreement or seeks
relief from Employee's violation of this Agreement. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
for such breach, threatened breach, or any breach of this Agreement.

 

9.          Survival of Post-Termination Obligations. Employee acknowledges and
agrees that his post-termination obligations under this Agreement, including
without limitation Employee's non-competition and confidentiality obligations
set forth in Sections 6 and 7 of this Agreement, shall survive the termination
of Employee's employment with the Company, regardless whether such termination
is voluntary or involuntary, or is with or without Cause.

 

10.         Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or the dated mailed, postage prepaid,
by certified mail, return receipt requested, or telegraphed and confirmed, or
faxed and confirmed, if addressed to the respective parties as follows;

 

To Employee: Carl N. Scibetta   4252 Birkshire Heights   Fort Mill, South
Carolina  29708     To Company: Chief Executive Officer   Shoe Carnival, Inc.  
7500 East Columbia Street   Evansville, Indiana 47715

 

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

 

11.         Waiver. The failure or delay of the Company at any time or times to
require performance of, or to exercise any of its powers, rights or remedies
with respect to, any term or provision of this Agreement or any other aspect of
Employee’s conduct or employment shall not affect the Company’s right to later
enforce any such term or provision.

 

-13-

 

 

12.         Assignment. The Company shall have the right to assign this
Agreement. This Agreement shall inure to the benefit of, may be enforced by, and
shall be binding on, any and all successors and assigns of the Company,
including, without limitation, by asset assignment, stock sale, merger,
consolidation or other corporate reorganization, and shall be binding on
Employee, his executors, administrators, personal representatives and other
successors in interest. Employee shall not have the right to assign this
Agreement nor any of his rights, powers, duties or obligations hereunder.

 

13.         Code Section 409A Standards. This Agreement, and all other
nonqualified deferred compensation plans in which the Employee participates, are
intended to comply with the standards for nonqualified deferred compensation
plans established by Code Section 409A and its interpretive regulations and
other regulatory guidance (the “Section 409A Standards"), to the extent
applicable, and this Agreement shall be construed accordingly. In construing or
interpreting any vague or ambiguous provisions of this Agreement, the
interpretation that will prevail is the interpretation that will cause this
Agreement to comply with the Section 409A Standards. Any provision of this
Agreement, or any deferred compensation provided under it, that would fail to
satisfy the Section 409A Standards shall not have any force or effect until it
is amended to comply with the applicable Section 409A Standards, which amendment
may be retroactive to the extent permissible under the Section 409A Standards.

 

14.         Entire Agreement. This Agreement cancels and supersedes all prior
negotiations, discussions, commitments and understandings between the parties
relating hereto, whether oral or written. This Agreement embodies the entire
agreement and understanding between such parties with respect to the matters
covered hereby. Neither party shall be bound by any term or condition other than
as is expressly set forth herein.

 

15.         Amendment. This Agreement may be amended only by an instrument in
writing executed by the parties hereto.

 

16.         Governing Law: Forum Selection. This Agreement shall be construed
and enforced in accordance with and governed by the laws of the State of
Indiana, without regard to the conflicts of law rules thereof. Any legal action
relating to this Agreement shall be commenced and maintained exclusively before
any appropriate state court of record in Vanderburgh County, Indiana, or, if
necessary because of a federal question mandating jurisdiction in the federal
courts is involved, the United States District Court for the Southern District
of Indiana, Evansville Division, and the parties hereby submit the jurisdiction
of such courts and waive any right to challenge or otherwise raise questions of
personal jurisdiction or venue in any action commenced or maintained in such
courts.

 

17.         Severability. The parties intend that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the
applicable law. Should any provision of this Agreement be unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of the Agreement.

 

-14-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment and
Noncompetition Agreement on this 4th day of December, 2012.

 

SHOE CARNIVAL, INC.: "Company"   CARL N. SCIBETTA: "Employee"       By:
/s/Clifton E. Sifford   /s/Carl N. Scibetta       Its: President & CEO    

 

-15-

 

